     Case 3:21-cv-00614-BEN-WVG Document 10 Filed 05/06/21 PageID.82 Page 1 of 1

                                                                               FILED
 1
                                                                                MAY 06 2021
2
                                                                           CLERK, U.S. OISTfllC1° CCURT
3                                                                       SOUTHE'RN OISTRlGT OF CAUFOANIA
                                                                                                 DEPUTY
4
5
6                             UNITED STATES DISTRICT COURT
7                            SOUTHERN DISTRICT OF CALIFORNIA
 8
9     KYEL HENDERSON,                                  Case No.: 3:21-cv-00614-BEN-WVG
10                        Plaintiff,
                                                       ORDER GRANTING JOINT
11    v.                                               MOTION TO STAY ACTION AND
                                                       ARBITRATE CLAIMS
12    CHARTER COMMUNICATIONS
      HOLDING COMPANY, LLC,
13                                                     [ECF No. 6]
                          Defendant.
14
15          This matter comes before the Court on the parties' Joint Motion to Stay the Action
16   and Submit Matter to Binding Arbitration (the "Joint Motion"). ECF No. 6. Finding
17   good cause, the Joint Motion is GRANTED. IT IS HEREBY ORDERED that:
18          1.     Plaintiff's claims in this action will be submitted to arbitration pursuant to
19   Charter's Solution Channel program guidelines, and Plaintiff shall file his claims via
20   Solution Channel;
21          2.     This action will be and hereby is STAYED pending the resolution of the
22    arbitration proceedings; and
23          3.     The parties are ordered to file a status report on the progress of the arbitration
24    every 90 days as well as within ten (10) days of completion of the arbitration.
25          IT IS S~ERED.
26    Dated: May j_, 2021
                                                                          ENITEZ
27
                                                      United States District Judge
28


                                                                                 3:2 l-cv-00614-BEN-WVG
